--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
August 8, 2018 by and among (i) Si Chen (the “Chairman”), (ii) American Lorain
Corporation, a Nevada corporation (“Pubco”), (iii) Planet Green Holdings Corp.,
a British Virgin Islands company (“Planet Green”), (iv) Junan Hongrun Foodstuff
Co., Ltd., a company incorporated in the PRC (“Junan”), (v) Shandong Lorain Co.,
Ltd., a company incorporated in the PRC (“Shandong Lorain”), (vi) International
Lorain Holdings, Inc., a Cayman Islands company (“ILH”), (vii) Shandong Greenpia
Foodstuff Co., Ltd., a business company incorporated in the PRC (“Shandong
Greenpia”), (viii) Beijing Lorain Co., Ltd., a business company incorporated in
the PRC (“Beijing Lorain”) and (ix) Luotian Lorain Co., Ltd., a business company
incorporated in the PRC (“Luotian Lorain”). The Chairman, Pubco, Planet Green,
Junan, Shandong Lorain, ILH, Shandong Greenpia, Beijing Lorain and Luotian
Lorain are sometimes referred to herein individually as a “Party” and,
collectively, as the “Parties”. Attached hereto as Schedule A is an
organizational chart reflecting Pubco’s corporate structure following the
consummation of the transactions contemplated by this Agreement.

RECITALS:

WHEREAS, Pubco owns 100% of the issued and outstanding shares of ILH and wishes
to transfer such shares to the Chairman;

WHEREAS, ILH owns (i) 100% of the issued and outstanding shares of Junan, and
(ii) 25% of the issued and outstanding shares of Shandong Lorain (and an
additional 55.2% of the issued and outstanding shares of Shandong Lorain is
indirectly held by ILH through Junan), which shares will be directly owned by
ILH, and indirectly owned by the Chairman, following the transfer of the shares
of ILH by Pubco to the Chairman, and the remaining 19.8% shares of the issued
and outstanding shares of Shandong Lorain will continue to be held by an
unrelated third party;

WHEREAS, Pubco owns 100% of the issued and outstanding shares of Planet Green, a
holding company formed for the purpose of acquiring the Planet Green Shares
(defined below) that currently holds no assets;

WHEREAS, ILH owns (i) 50% of the issued and outstanding shares of Shandong
Greenpia (and the remaining 50% of the issued and outstanding shares of Shandong
Greenpia is indirectly held by ILH through Junan), (ii) 30% of Beijing Lorain
(and the remaining 70% of the issued and outstanding shares of Beijing Lorain is
held indirectly by ILH through Junan) and (iii) 100% of the issued and
outstanding shares of Luotian Lorain, which shares will be directly owned by
Planet Green, and indirectly Pubco (collectively, the “Planet Green Shares”),
following the transfer of the Planet Green Shares by ILH to Planet Green;

WHEREAS, Junan owns (i) 55.2% of the issued and outstanding shares of Shandong
Lorain, (ii) 100% of the issued and outstanding shares of Dongguan Lorain Co.,
Ltd., a company incorporated in the PRC (“Dongguan”), (iii) 51% of the issued
and outstanding shares of Athena, a limited liability company organized under
the laws of France (“Athena”), (iv) 50% of the issued and outstanding shares of
Shandong Greenpia and (v) 70% of the issued and outstanding shares of Beijing
Lorain, which shares will be indirectly owned by ILH through its ownership of
Junan, and indirectly owned by the Chairman through his ownership of ILH,
following the transfer of the shares of ILH by Pubco to the Chairman;

--------------------------------------------------------------------------------

WHEREAS, ILH desires to sell to Planet Green, and Planet Green desires to
purchase from ILH, all of the Planet Green Shares, subject to the terms and
conditions set forth herein (the “Exchange Transaction”);

WHEREAS, immediately following the Exchange Transaction, Pubco desires to sell
to the Chairman, and the Chairman desires to purchase from Pubco, all of the
issued and outstanding shares of ILH, subject to the terms and conditions set
forth herein (the “Sale Transaction”);

WHEREAS, following the consummation of the Sale Transaction and the Exchange
Transaction, Pubco will continue to own (i) 50% of the issued and outstanding
shares of Shandong Greenpia, (ii) 30% of Beijing Lorain and (iii) 100% of the
issued and outstanding shares of Luotian Lorain, which shares will be directly
owned by Planet Green, and indirectly by Pubco;

WHEREAS, as previously disclosed by Pubco in Pubco’s filings with the Securities
and Exchange Commission, the operations of Junan, Shandong Lorain, Dongguan and
Athena have ceased and each such entity has significant outstanding debts;

WHEREAS, the Chairman is personally liable to repay the outstanding debts of
Junan, Shandong Lorain and Dongguan;

WHEREAS, Athena is no longer a consolidated subsidiary of Pubco;

WHEREAS, Pubco is not liable to repay the outstanding debts of Junan, Shandong
Lorain, Dongguan and Athena;

WHEREAS, following the consummation of the Sale Transaction and the Exchange
Transaction, the Chairman will continue to be liable to repay the outstanding
debts of Junan, Shandong Lorain, and Dongguan;

WHEREAS, following the consummation of the Sale Transaction and the Exchange
Transaction, neither Pubco nor any of Pubco’s then Affiliates will be liable to
repay the outstanding debts of Junan, Shandong Lorain, Dongguan and Athena; and

WHEREAS, following the consummation of the Sale Transaction and the Exchange
Transaction, the financial statements of Pubco will no longer reflect the
discontinued operations of Junan, Shandong Lorain and Dongguan.

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties hereto agree as
follows:

ARTICLE I
THE SHARE EXCHANGE

1.1           Exchange Transaction. At the Closing and subject to and upon the
terms and conditions of this Agreement, in exchange for $100.00 and other good
and valuable consideration, ILH shall sell, transfer, convey, assign and deliver
to Planet Green, a wholly owned subsidiary of Pubco, and Planet Green shall
purchase, acquire and accept from ILH, all of the Planet Green Shares, free and
clear of all Liens (other than potential restrictions on resale under applicable
securities Laws).

1.2           Sale Transaction. At the Closing (as hereinafter defined),
immediately following the consummation of the Exchange Transaction, and subject
to and upon the terms and conditions of this Agreement, in exchange for $100.00
and other good and valuable consideration, Pubco shall sell, transfer, convey,
assign and deliver to the Chairman, and the Chairman shall purchase, acquire and
accept from Pubco, all of the issued and outstanding shares of ILH, free and
clear of all Liens (other than potential restrictions on resale under applicable
securities Laws), as is. Pubco makes no representation or warranty, express or
implied, with respect to the shares of ILH being sold hereunder.

2

--------------------------------------------------------------------------------

ARTICLE II
CLOSING; CLOSING CONDITIONS

2.1           Closing. Subject to the satisfaction or waiver of the conditions
set forth in Article III, the consummation of the transactions contemplated by
this Agreement (the “Closing”), including the Exchange Transaction and,
immediately thereafter, the Sale Transaction, shall take place at Beihuan Road
Junan County, Shandong, China 276600, on the date hereof, or at such other date,
time or place as the Parties may agree (the date and time at which the Closing
is actually held being the “Closing Date”).

2.2           Closing Conditions.

(a)           The Sale Transaction and the Exchange Transaction shall have been
approved by the requisite vote of the shareholders of Pubco at the 2018 annual
meeting of shareholders in accordance with the terms of the proxy statement to
be filed with the U.S. Securities and Exchange Commission and mailed to Pubco’s
shareholders in connection therewith.

(b)           The board of directors of Pubco (the “Board”) shall have received
a fairness opinion from Joseph Stone Capital, LLC (or such other financial
advisor as approved by the Board).

ARTICLE III
REPRESENTATIONS AND WARRANTIES

The Chairman and ILH hereby jointly and severally represent and warrant to Pubco
and its Affiliates as follows: 3.1 Governmental Approvals. No Consent of or with
any Governmental Authority is required to be obtained or made in connection with
the execution, delivery or performance of this Agreement or the consummation of
the transactions contemplated hereby, other than (a) such filings as may be
required in any jurisdiction in which such Party is qualified or authorized to
do business as a foreign corporation in order to maintain such qualification or
authorization, (b) such filings as contemplated by this Agreement, (c) any
filings required with NYSE American with respect to the transactions
contemplated by this Agreement, or (d) applicable requirements, if any, of the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and/ or any state “blue sky” securities laws, and the rules and
regulations thereunder.

3.2           Non-Contravention. The execution and delivery by each Party of
this Agreement and the consummation of the transactions contemplated hereby, and
compliance with any of the provisions hereof, will not (a) conflict with or
violate any provision of the Organizational Documents of such Party (if any),
(b) conflict with or violate any Law, Order or Consent applicable to such Party
or any of its properties or assets, or (c) (i) violate, conflict with or result
in a breach of, (ii) constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by such Party under, (v) result in a right
of termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any lien
upon any of the properties or assets of such Party under, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any material contract of such Party.

3.3           Pubco Assets and Liabilities. On the Closing Date, after giving
effect to the Sale Transaction and the Exchange Transaction, Pubco and its
Affiliates shall have no liabilities relating to Junan, Shandong Lorain,
Dongguan or Athena.

3

--------------------------------------------------------------------------------

ARTICLE IV
TERMINATION AND EXPENSES

4.1           Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

(a)           by mutual written consent of the Chairman and Pubco; or

(b)           by written notice by either the Chairman or Pubco if a
Governmental Authority of competent jurisdiction shall have issued an Order or
taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such Order or
other action has become final and non-appealable; provided, however, that the
right to terminate this Agreement pursuant to this Section 4.1(b) shall not be
available to a Party if the failure by such Party or its Affiliates to comply
with any provision of this Agreement has been a substantial cause of, or
substantially resulted in, such action by such Governmental Authority.

4.2           Effect of Termination. This Agreement may only be terminated in
the circumstances described in Section 4.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section 4.1
under which such termination is made. In the event of the valid termination of
this Agreement pursuant to Section 4.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, and nothing herein shall relieve any Party from Liability for any willful
breach of any representation, warranty, covenant or obligation under this
Agreement or any Fraud Claim against such Party, in either case, prior to
termination of this Agreement. Without limiting the foregoing, and except as
provided in this Article IV4.3, the Parties’ sole right prior to the Closing
with respect to any breach of any representation, warranty, covenant or other
agreement contained in this Agreement by another Party or with respect to the
transactions contemplated by this Agreement shall be the right, if applicable,
to terminate this Agreement pursuant to Section 4.1.

4.3           Fees and Expenses. All Expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such expenses. As used in this Agreement, “Expenses” shall include all
out-of-pocket expenses (including all fees and expenses of counsel, accountants,
investment bankers, financial advisors, financing sources, experts and
consultants to a Party hereto or any of its Affiliates) incurred by a Party or
on its behalf in connection with or related to the authorization, preparation,
negotiation, execution or performance of this Agreement or any Ancillary
Document related hereto and all other matters related to the consummation of
this Agreement.

4

--------------------------------------------------------------------------------

ARTICLE V
RELEASES

5.1           Release and Covenant Not to Sue. Effective as of the Closing, to
the fullest extent permitted by applicable Law, the Chairman, on behalf of
himself and his Affiliates, and ILH, on behalf of itself and its Affiliates
(collectively, the “Releasing Persons”), will release and discharge Pubco and
its Affiliates from and against any and all Actions, obligations, agreements,
debts and Liabilities whatsoever, whether known or unknown, both at law and in
equity, which such Releasing Person now has, has ever had or may hereafter have
against Pubco or its Affiliates arising on or prior to the Closing Date or on
account of or arising out of any matter occurring on or prior to the Closing
Date, including any rights to indemnification or reimbursement from Pubco or its
Affiliates, whether pursuant to its Organizational Documents, Contract or
otherwise, and whether or not relating to claims pending on, or asserted after,
the Closing Date. From and after the Closing, each Releasing Person hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
Action, or commencing or causing to be commenced, any Action of any kind against
Pubco or its Affiliates, based upon any matter purported to be released hereby.
Notwithstanding anything herein to the contrary, the releases and restrictions
set forth herein shall not apply to any claims a Releasing Person may have
against any party pursuant to the terms and conditions of this Agreement.

ARTICLE VI
SURVIVAL AND INDEMNIFICATION

6.1           Survival. All representations and warranties of the Chairman and
ILH contained in this Agreement (including all schedules and exhibits hereto and
all certificates, documents, instruments and undertakings furnished pursuant to
this Agreement) shall survive the Closing through and until the second (2nd)
anniversary of the Closing Date. Additionally, Fraud Claims against the Chairman
or ILH shall survive indefinitely. If written notice of a claim for breach of
any representation or warranty has been given before the applicable date when
such representation or warranty no longer survives in accordance with this
Section 6.1, then the relevant representations and warranties shall survive as
to such claim, until the claim has been finally resolved. All covenants,
obligations and agreements of the Chairman and ILH contained in this Agreement
(including all schedules and exhibits hereto and all certificates, documents,
instruments and undertakings furnished pursuant to this Agreement), including
any indemnification obligations, shall survive the Closing and continue until
fully performed in accordance with their terms. For the avoidance of doubt, a
claim for indemnification under any subsection of Section 6.2 other than clauses
(i) or (ii) thereof may be made at any time.

6.2           Indemnification by the Chairman and ILH. Subject to the terms and
conditions of this Article VI, from and after the Closing, the Chairman and ILH
and their respective successors and assigns (with respect to any claim made
under this Section 6.26.2, the “Indemnifying Parties”) will jointly and
severally indemnify, defend and hold harmless Pubco and its Affiliates and their
respective officers, directors, managers, employees, successors and permitted
assigns (with respect to any claim made under this Section 6.2, the “Indemnified
Parties”) from and against any and all losses, Actions, Orders, Liabilities,
damages (including consequential damages), diminution in value, Taxes, interest,
penalties, Liens, amounts paid in settlement, costs and expenses (including
reasonable expenses of investigation and court costs and reasonable attorneys’
fees and expenses), (any of the foregoing, a “Loss”) paid, suffered or incurred
by, or imposed upon, any Indemnified Party to the extent arising in whole or in
part out of or resulting directly or indirectly from (whether or not involving a
Third Party Claim): (i) the breach of any representation or warranty made by the
Chairman or ILH set forth in this Agreement or in any certificate delivered by
the Chairman or ILH pursuant to this Agreement; (ii) the breach of any covenant
or agreement on the part of Chairman or ILH set forth in this Agreement or in
any certificate delivered by Chairman or ILH pursuant to this Agreement; (iii)
any Action by Person(s) who were holders of equity securities of Pubco,
including options, warrants, convertible debt or other convertible securities or
other rights to acquire equity securities of Pubco, prior to the Closing arising
out of the sale, purchase, termination, cancellation, expiration, redemption or
conversion of any such securities; or (iv) any Fraud Claims.

5

--------------------------------------------------------------------------------

6.3           Limitations and General Indemnification Provisions.

(a)           Solely for purposes of determining the amount of Losses under this
Article VI (and, for the avoidance of doubt, not for purposes of determining
whether there has been a breach giving rise to the indemnification claim), all
of the representations, warranties and covenants set forth in this Agreement
(including the disclosure schedules hereto) or any Ancillary Document that are
qualified by materiality or words of similar import or effect will be deemed to
have been made without any such qualification.

(b)           No investigation or knowledge by an Indemnified Party its
Representatives of a breach of a representation, warranty, covenant or agreement
of an Indemnifying Party shall affect the representations, warranties, covenants
and agreements of the Indemnifying Party or the recourse available to the
Indemnified Parties under any provision of this Agreement, including this
Article VI, with respect thereto.

(c)           The amount of any Losses suffered or incurred by any Indemnified
Party shall be reduced by the amount of any insurance proceeds paid to the
Indemnified Party or any Affiliate thereof as a reimbursement with respect to
such Losses (and no right of subrogation shall accrue to any insurer hereunder,
except to the extent that such waiver of subrogation would prejudice any
applicable insurance coverage), net of the costs of collection and the increases
in insurance premiums resulting from such Loss or insurance payment.

6.4           Indemnification Procedures.

(a)           Yimin Jin (the “Pubco Representative”) shall have the sole right
to act on behalf of the Indemnified Parties with respect to any indemnification
claims made pursuant to this Article VI, including bringing and settling any
claims hereunder and receiving any notices on behalf of the Indemnified Parties.
The Chairman (the “Indemnifying Representative”) shall have the sole right to
act on behalf of the Indemnifying Parties with respect to any indemnification
claims made pursuant to this Article VI, including defending and settling any
claims hereunder and receiving any notices on behalf of the Indemnifying
Parties.

(b)           In order to make a claim for indemnification hereunder, the Pubco
Representative on behalf of an Indemnified Party must provide written notice (a
“Claim Notice”) of such claim to the Indemnifying Representative on behalf of
the Indemnifying Parties, which Claim Notice shall include (i) a reasonable
description of the facts and circumstances which relate to the subject matter of
such indemnification claim to the extent then known and (ii) the amount of
Losses suffered by the Indemnified Party in connection with the claim to the
extent known or reasonably estimable (provided, that the Pubco Representative
may thereafter in good faith adjust the amount of Losses with respect to the
claim by providing a revised Claim Notice to Indemnifying Representative).

(c)           In the case of any claim for indemnification under this Article VI
arising from a claim of a third party (including any Governmental Authority) (a
“Third Party Claim”), the Pubco Representative must give a Claim Notice with
respect to such Third Party Claim to the Indemnifying Representative promptly
(but in no event later than thirty (30) days) after the Indemnified Party’s
receipt of notice of such Third Party Claim; provided, that the failure to give
such notice will not relieve the Indemnifying Party of its indemnification
obligations except to the extent that the defense of such Third Party Claim is
materially and irrevocably prejudiced by the failure to give such notice. The
Indemnifying Representative will have the right to defend and to direct the
defense against any such Third Party Claim, at its expense and with counsel
selected by Indemnifying Representative, unless (i) the Indemnifying
Representative fails to acknowledge fully to the Pubco Representative the
obligations of the Indemnifying Parties to such Indemnified Party within twenty
(20) days after receiving notice of such Third Party Claim or contests, in whole
or in part, its indemnification obligations therefor or (ii) at any time while
such Third Party Claim is pending, (A) there is a conflict of interest between
the Indemnifying Representative on behalf of the Indemnifying Parties and the
Pubco Representative on behalf of the Indemnified Party in the conduct of such
defense, (B) the applicable third party alleges a Fraud Claim or (C) such claim
is criminal in nature, could reasonably be expected to lead to criminal
proceedings, or seeks an injunction or other equitable relief against the
Indemnified Parties. If the Indemnifying Representative on behalf of the
Indemnifying Parties elects, and is entitled, to compromise or defend such Third
Party Claim, it will within twenty (20) days (or sooner, if the nature of the
Third Party Claim so requires) notify the Pubco Representative of its intent to
do so, and Indemnifying Representative and the Indemnified Party will, at the
request and expense of Indemnifying Representative, cooperate in the defense of
such Third Party Claim. If Indemnifying Representative on behalf of the
Indemnifying Parties elects not to, or at any time is not entitled under this
Section 6.4 to, compromise or defend such Third Party Claim, fails to notify the
Pubco Representative of its election as herein provided or refuses to
acknowledge or contests its obligation to indemnify under this Agreement, the
Pubco Representative on behalf of the Indemnified Party may pay, compromise or
defend such Third Party Claim. Notwithstanding anything to the contrary
contained herein, the Indemnifying Parties will have no indemnification
obligations with respect to any such Third Party Claim which is settled by the
Indemnified Party or the Pubco Representative without the prior written consent
of Indemnifying Representative on behalf of the Indemnifying Parties (which
consent will not be unreasonably withheld, delayed or conditioned); provided,
however, that notwithstanding the foregoing, the Indemnified Party will not be
required to refrain from paying any Third Party Claim which has matured by a
final, non-appealable Order, nor will it be required to refrain from paying any
Third Party Claim where the delay in paying such claim would result in the
foreclosure of a Lien upon any of the property or assets then held by the
Indemnified Party or where any delay in payment would cause the Indemnified
Party material economic loss. The Indemnifying Representative’s right on behalf
of the Indemnifying Parties to direct the defense will include the right to
compromise or enter into an agreement settling any Third Party Claim; provided,
that no such compromise or settlement will obligate the Indemnified Party to
agree to any settlement that requires the taking or restriction of any action
(including the payment of money and competition restrictions) by the Indemnified
Party other than the execution of a release for such Third Party Claim and/or
agreeing to be subject to customary confidentiality obligations in connection
therewith, except with the prior written consent of the Pubco Representative on
behalf of the Indemnified Party (such consent to be withheld, conditioned or
delayed only for a good faith reason). Notwithstanding the Indemnifying
Representative’s right on behalf of the Indemnifying Parties to compromise or
settle in accordance with the immediately preceding sentence, Indemnifying
Representative on behalf of Indemnifying Parties may not settle or compromise
any Third Party Claim over the objection of the Pubco Representative on behalf
of the Indemnified Party; provided, however, that consent by the Pubco
Representative on behalf of the Indemnified Party to settlement or compromise
will not be unreasonably withheld, delayed or conditioned. The Pubco
Representative on behalf of the Indemnified Party will have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Representative’s right on behalf of the Indemnifying
Parties to direct the defense.

6

--------------------------------------------------------------------------------

(d)           With respect to any direct indemnification claim that is not a
Third Party Claim, the Indemnifying Representative on behalf of the Indemnifying
Parties will have a period of thirty (30) days after receipt of the Claim Notice
to respond thereto. If Indemnifying Representative on behalf of Indemnifying
Parties does not respond within such thirty (30) days, Indemnifying
Representative on behalf of Indemnifying Parties will be deemed to have accepted
responsibility for the Losses set forth in such Claim Notice subject to the
limitations on indemnification set forth in this Article VI and will have no
further right to contest the validity of such Claim Notice. If Indemnifying
Representative on behalf of Indemnifying Parties responds within such thirty
(30) days after the receipt of the Claim Notice and rejects such claim in whole
or in part, the Pubco Representative on behalf of the Indemnified Party will be
free to pursue such remedies as may be available under this Agreement, any
Ancillary Documents or applicable Law.

6.5           Exclusive Remedy. From and after the Closing, except with respect
to Fraud Claims related to the negotiation or execution of this Agreement or
claims seeking injunctions or specific strict performance, indemnification
pursuant to this Article VI shall be the sole and exclusive remedy for the
Parties with respect to matters arising under this Agreement of any kind or
nature, including for any misrepresentation or breach of any warranty, covenant,
or other provision contained in this Agreement or in any certificate or
instrument delivered pursuant to this Agreement or otherwise relating to the
subject matter of this Agreement, including the negotiation and discussion
thereof.

7

--------------------------------------------------------------------------------

ARTICLE VII
MISCELLANEOUS

7.1           Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns. This Agreement
shall not be assigned by operation of Law or otherwise without the prior written
consent of the Parties, and any assignment without such consent shall be null
and void; provided that no such assignment shall relieve the assigning Party of
its obligations hereunder.

7.2           Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any Person that is not a Party hereto or thereto or
a successor or permitted assign of such a Party.

7.3           Governing Law; Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the Laws of the State of New York
without regard to the conflict of laws principles thereof. All Actions arising
out of or relating to this Agreement shall be heard and determined exclusively
in any federal or state court located in New York City (or in any court in which
appeal from such courts may be taken) (the “Specified Courts”). Each Party
hereto hereby (a) submits to the exclusive jurisdiction of any Specified Court
for the purpose of any Action arising out of or relating to this Agreement
brought by any Party hereto and (b) irrevocably waives, and agrees not to assert
by way of motion, defense or otherwise, in any such Action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any Specified Court. Each Party agrees that a final judgment in any
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law. Each Party irrevocably
consents to the service of the summons and complaint and any other process in
any other action or proceeding relating to the transactions contemplated by this
Agreement, on behalf of itself, or its property, by personal delivery of copies
of such process to such Party at such Party’s place of business. Nothing in this
Section 4.3 shall affect the right of any Party to serve legal process in any
other manner permitted by Law.

8

--------------------------------------------------------------------------------

7.4           Severability. In case any provision in this Agreement shall be
held invalid, illegal or unenforceable in a jurisdiction, such provision shall
be modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

7.5           Amendment. This Agreement may be amended, supplemented or modified
only by execution of a written instrument signed by the Parties.

7.6           Entire Agreement. This Agreement and the documents or instruments
referred to herein, including any exhibits, annexes and schedules attached
hereto, which exhibits, annexes and schedules are incorporated herein by
reference, embody the entire agreement and understanding of the Parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein or the documents or instruments
referred to herein, which collectively supersede all prior agreements and the
understandings among the Parties with respect to the subject matter contained
herein.

7.7           Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic transmission) in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

ARTICLE VIII
DEFINITIONS

8.1           Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings: “Action” means any notice of
noncompliance or violation, or any claim, demand, charge, action, suit,
litigation, audit, settlement, complaint, stipulation, assessment or
arbitration, or any request (including any request for information), inquiry,
hearing, proceeding or investigation, by or before any Governmental Authority.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses, franchises,
leases and other instruments or obligations of any kind, written or oral
(including any amendments and other modifications thereto).

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast ten percent (10%) or more of the votes for
election of directors or equivalent governing authority of the Controlled Person
or (ii) entitled to be allocated or receive ten percent (10%) or more of the
profits, losses, or distributions of the Controlled Person; (b) an officer,
director, general partner, partner (other than a limited partner), manager, or
member (other than a member having no management authority that is not a 10%
Owner) of the Controlled Person; or (c) a spouse, parent, lineal descendant,
sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

9

--------------------------------------------------------------------------------

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

“Liabilities” means any and all liabilities, indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including tax liabilities due or to
become due.

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

“Organizational Documents” means the Person’s Certificate of Incorporation and
Bylaws or similar organizational documents, in each case, as amended.

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

10

--------------------------------------------------------------------------------

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

The Chairman:                     /s/ Si Chen           By: Si Chen       Pubco:
          AMERICAN LORAIN CORPORATION, a Nevada corporation     By:            
/s/ Si Chen   Name: Si Chen    Title: Chief Executive Officer   Planet Green:  
PLANET GREEN HOLDINGS CORP., a British Virgin Islands company     By:           
/s/ Yimin Jin   Name: Yimin Jin   Title: Authorized Person Junan:       JUNAN
HONGRUN FOODSTUFF CO., LTD., a PRC company     By:           /s/ Si Chen   Name:
Si Chen     Title: Authorized Person  


--------------------------------------------------------------------------------


Shandong Lorain:   SHANDONG LORAIN CO., LTD., a PRC company   By:           /s/
Si Chen   Name: Si Chen   Title: Authorized Person         ILH:    
INTERNATIONAL LORAIN HOLDINGS, INC., a Cayman Islands company         By:
             /s/ Si Chen   Name: Si Chen   Title: Authorized Person        
Shandong Greenpia:     SHANDONG GREENPIA FOODSTUFF CO., LTD., a PRC company    
    By:            /s/ Si Chen   Name: Si Chen   Title: Authorized Person      
  Beijing Lorain:     BEIJING LORAIN CO., LTD., a PRC company         By:
           /s/ Si Chen   Name: Si Chen   Title: Authorized Person        
Luotian Lorain:     LUOTIAN LORAIN CO., LTD., a PRC company         By:         
/s/ Si Chen   Name: Si Chen   Title: Authorized Person




--------------------------------------------------------------------------------